TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00566-CV


David Fernea, Appellant

v.

Merrill Lynch Pierce Fenner & Smith, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


ORDER

		The parties have filed a joint motion to continue abatement of this appeal pending
settlement negotiations in a related case.  The motion is granted and the abatement of the appeal is
continued.  The parties shall submit either a joint status report concerning the status of settlement
negotiations or a motion to dismiss on or before October 1, 2012.
		It is so ordered March 6, 2012.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton